Citation Nr: 1716071	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected  disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to May 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the appeal currently resides with the Oakland, California RO.

In a May 2016 decision, the Board determined that the issue of entitlement to TDIU had been raised by the record in a December 2014 claim and a May 2015 VA examination report, but that the issue was denied in an unappealed June 2015 rating decision and was not in appellate status.  

In a February 2017 Joint Motion for Partial Remand (JMR), the parties concluded that the Board's discussion as to why the issue was not in appellate status was inadequate.  Specifically, the parties concluded that pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447, 452-54 (2009) the issue of entitlement to TDIU was part of the Veteran's increased rating claims from the time of his April 2009 notice of disagreement (NOD) and therefore remained on appeal, notwithstanding the unappealed June 2015 rating decision.  In addition, "the parties agree that on remand, the Board should determine whether entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b) may be warranted."  

The parties also observed that the grant of a 100 percent schedular rating generally mooted the issue of entitlement to TDIU from the date of such an award, but that pursuant to the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) a TDIU rating could proceed where the TDIU rating was potentially available for a disability other than the disability for which a 100 percent rating was in effect.  

Finally, the Board notes that subsequent to the last adjudication of this claim additional relevant evidence has been associated with the claims file.  In an April 2017 submission the Veteran requested that the matter be handled immediately by the Board and waived initial review of the evidence by the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the directives of the February 2017 JMR, the Veteran's claim for entitlement to TDIU is before the Board as part of his claims for increased rating for left knee and sinusitis disabilities.  The claim for an increased rating for a left knee disability was finally adjudicated in the May 2016 Board adjudication discussed above.  The issue of entitlement to an increased rating for sinusitis, however, was remanded in that determination and has not been recertified to the Board.  As the issue of entitlement to TDIU is inextricably intertwined with the increased rating claim for sinusitis, the TDIU claim must be remanded at this time for consideration and adjudication by the Agency of Original Jurisdiction (AOJ) as any increased rating for the sinusitis assigned would necessarily affect the TDIU determination.

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed necessary and following readjudication of the claim for increased rating for sinusitis, adjudicate the issue of entitlement to TDIU to include as may be warranted on an extra-schedular basis.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




